
	

114 S1462 IS: Eliminating Dangerous Oil Cars and Ensuring Community Safety Act
U.S. Senate
2015-05-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		114th CONGRESS1st Session
		S. 1462
		IN THE SENATE OF THE UNITED STATES
		
			May 22, 2015
			Mr. Schumer (for himself, Mr. Durbin, Mrs. Gillibrand, Mrs. Boxer, and Mrs. Feinstein) introduced the following bill; which was read twice and referred to the Committee on Commerce, Science, and Transportation
		
		A BILL
		To improve the safety of oil shipments by rail and for other purposes.
	
	
		1.Short title
 This Act may be cited as the Eliminating Dangerous Oil Cars and Ensuring Community Safety Act.
 2.Retrofitting or phasing-out certain tank carsSection 20155 of title 49, United States Code, is amended to read as follows:  20155.Tank cars (a)Retrofitting requirementA rail carrier may not ship any hazardous material in any DOT–111 or non-jacketed CPC–1232 tank car on or after the applicable deadline set forth in subsection (b) unless the tank car has been retrofitted in accordance with the DOT–117 specification design established by the May 2015 final rule for the safe transportation of flammable liquids by rail.
 (b)DeadlinesThe deadlines set forth in this subsection are as follows: (1)For non-jacketed DOT–111 tank cars carrying materials in Packing Group I, January 1, 2017.
 (2)For jacketed DOT–111 tank cars carrying materials in Packing Group I or II and non-jacketed DOT–111 tank cars carrying materials in Packing Group II, May, 1, 2017.
 (3)For non-jacketed CPC–1232 tank cars carrying materials in Packing Group I, May 1, 2018. (4)For non-jacketed CPC–1232 tank cars carrying materials in Packing Group II, May 1, 2019.
 (5)For jacketed CPC–1232 tank cars carrying materials in Packing Group I or II and all tank cars carrying materials in Packing Group III, May 1, 2020.
 (c)DefinitionsIn this section, the terms Packing Group I, Packing Group II, and Packing Group III have the meanings given such terms in section 173.127(b) of title 49, Code of Federal Regulations.. 3.Crude oil stability requirement (a)In generalChapter 51 of title 49, United States Code, is amended by inserting after section 5110 the following:
				
 5111.Crude oil volatility standardNot later than 1 year after the date of the enactment of the Eliminating Dangerous Oil Cars and Ensuring Community Safety Act, the Secretary of Transportation, in consultation with the Administrator of the Pipeline and Hazardous Materials Safety Administration, shall establish and begin enforcing a national maximum volatility standard for the transport of crude oil by rail or by barge..
 (b)Clerical amendmentChapter 51 of such title is amended by inserting after the item relating to section 5110 the following:
				5111. Crude oil volatility standard..
			4.Speed restrictions for trains with tank cars that do not comply with Federal safety standards
 (a)DOT–111 tank carsAny train carrying more than 10 cars, including at least 1 DOT–111 tank car carrying a hazardous material that has not been retrofitted in accordance with the DOT–117 specification design established by the May 2015 final rule for the safe transportation of flammable liquids by rail, may not be operated at a speed greater than 40 miles per hour while traveling through a county (or county equivalent) that has a population density of greater than 20 persons per square mile, as determined in the most recent decennial census.
 (b)Unjacketed CPC–1232 tank carsBeginning on the date that is 2 years after the date of the enactment of this Act, any train carrying more than 10 cars, including at least 1 non-jacketed CPC–1232 tank car carrying a hazardous material that has not been retrofitted in accordance with the DOT–117 specification design established by the May 2015 final rule for the safe transportation of flammable liquids by rail, may not be operated at a speed greater than 40 miles per hour while traveling through a county (or county equivalent) that has a population density of greater than 20 persons per square mile, as determined in the most recent decennial census.
 5.InspectionsIn addition to the track inspections required under sections 213.233 and 213.237 of title 49, Code of Federal Regulations, as of the date of the enactment of this Act, each rail carrier shall conduct, on main line routes that the rail carrier owns or has been assigned maintenance responsibility under section 213.5 of such title, and over which 1 or more high-hazard flammable trains are operated—
 (1)2 additional inspections for internal defects of all rail in Classes 3, 4, and 5 for every 40,000,000 gross tons transported on such lines, or annually, whichever interval is shorter; and
 (2)4 track geometry inspections each calendar year. 6.Positive train control requirementChapter 201 of title 49, United States Code, is amended—
 (1)by striking section 20150; and (2)in section 20157—
 (A)by redesignating subsection (i) as subsection (j); and (B)by inserting after subsection (h) the following:
					
 (i)Trains that carry crude oil or ethanolBeginning on December 1, 2018, each rail line over which tank cars carrying crude oil or ethanol travel shall be equipped with a positive train control system..
				7.Oil spill response plans
 (a)RequirementChapter 209 of title 49, United States Code, is amended by adding at the end the following:  20904.Oil spill response plans (a)Comprehensive oil spill response plansEach rail carrier that transports crude oil, petroleum, or other hazardous products by rail shall develop comprehensive oil spill response plans, in accordance with part 130 of title 49, Code of Federal Regulations.
 (b)Response plan audit programThe Administrator of the Federal Railroad Administration shall develop a program to audit response plans for rail carriers of crude oil, petroleum, and other hazardous products to ensure that such plans include comprehensive procedures for—
 (1)preventing or mitigating a substantial threat of a worst-case discharge of such products resulting from a rail accident or incident; and
 (2)responding to and cleaning up such a discharge.. (b)RulemakingThe Administrator of the Pipeline and Hazardous Materials Safety Administration, in consultation with the Administrator of the Federal Railroad Administration, shall update the regulations contained in part 130 of title 49, Code of Federal Regulations, by revising the spill response planning thresholds to require comprehensive response plans to effectively provide for the carrier’s ability to respond to worst-case discharges resulting from accidents involving unit trains or blocks of tank cars transporting oil and petroleum products.
 (c)Clerical amendmentThe table of sections in chapter 209 of title 49, United States Code, is amended by adding at the end the following:
				20904. Oil spill response plans..
			8.Reporting requirements
 (a)Close call reporting systemsSection 20901 of title 49, United States Code, is amended by adding at the end the following:  (c)Close call reporting systemEach rail carrier shall establish a system through which employees may anonymously report circumstances or incidents that endanger the safety of railroad operations..
 (b)Derailment reporting requirementSection 20901 of such title, as amended by subsection (a), is further amended by adding at the end the following:
				
					(d)Derailment reporting requirements
 (1)Defined termIn this subsection, the term high hazard flammable train means a train comprised of more than 10 loaded tank cars of a Class 3 flammable liquid. (2)Immediate notificationImmediately after the derailment of any high hazard flammable train operated by a rail carrier, the rail carrier shall provide the Federal Railroad Administration and the county emergency management contact (or equivalent) in the county in which the train derailed with—
 (A)information about the train, including— (i)the train number;
 (ii)the models of locomotive attached to the train; (iii)end-of-train device information;
 (iv)the number and position of tank cars in the train; (v)tank car reporting marks; and
 (vi)tank car specifications and relevant attributes, including information related to thermal protection, shell and head thickness, steel specification and grade, head shield, and pressure relief valve setting;
 (B)information contained on the waybill, including the origin and destination of the train, the goods being transported, and the name and contact information for consignors of such goods;
 (C)(i)the safety data sheet for each hazardous chemical being transported by the train, as required under section 1910.1200(g) of title 29, Code of Federal Regulations; or
 (ii)any other documents used to provide comprehensive emergency response and incident mitigation information for Class 3 flammable liquids.
 (3)Subsequent notificationNot later than 90 minutes after the derailment of any high hazard flammable train operated by a rail carrier, the rail carrier shall provide the Federal Railroad Administration with—
 (A)the results of any product testing undertaken before transportation that was used to properly characterize the Class 3 flammable liquids for transportation;
 (B)the results from any analysis of product samples taken before being offered into transportation from tank cars involved in the derailment;
 (C)if a flammable liquid is involved in the derailment, the type of liquid and the name and location of the company extracting the material;
 (D)the identification of the company that conducted the initial testing of the material, including sampling and analysis;
 (E)the name and location of the company transporting the material from the well head to the loading facility or terminal;
 (F)the name and location of the company that owns and that operates the terminal or loading facility that loaded the product for rail transportation;
 (G)the name of the railroads handling the tank cars at any time from point of origin to destination; and
 (H)a timeline of handling changes between railroads.. 